DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 4/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,865,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-8,10-12,14-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on April 8, 2022 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:
A multi-purpose flashlight, comprising: an elongated body including: a first body portion having a first engaging structure, the first body portion also having a light emitter that extends along a length of the first body portion, and a second body portion having a substantially cylindrical extent that includes a second engaging structure that is cooperatively dimensioned to interact with the first engaging structure to releasably couple the first body portion to the second body portion; a bottle opener formed within an extent of the elongated body; a recessed cutting element formed within an extent of the second body portion; and a switch formed positioned in the first body portion and configured to change the operating mode of the light emitter.

A multi-purpose flashlight, comprising: an elongated body including: a first body portion having a first engaging structure, and wherein the first body portion also having a first light emitter that extends along a length of the first body portion, and a second body portion having a substantially cylindrical extent that includes a second engaging structure that is cooperatively dimensioned to interact with the first engaging structure to releasably couple the first body portion to the second body portion; an internal compartment that can be accessed by disengaging the first engaging structure of the first body portion from the second engaging structure of the second body portion; a USB receiver that is integrated with the elongated body and electrically connected to a rechargeable battery that is positioned within the elongated body[[; and]] a switch configured to change the operating mode of the light emitter; and a bottle opener formed within an extent of the elongated body.

A multi-purpose flashlight, comprising: an elongated body including: a first body portion having a first engaging structure, and a second body portion having a substantially cylindrical extent that includes a second engaging structure that is cooperatively dimensioned to interact with the first engaging structure to releasably couple the first body portion to the second body portion; a primary lighting element that includes: (i) a lens, (ii) a light emitter, (iii) lighting element printed circuit board, and (iv) a switch positioned in the first body portion and configured to change the operational mode of the light emitter; a secondary light emitter assembly, wherein an extent of the secondary light emitter assembly is positioned: (i) in the first body portion of the elongated body and (ii) perpendicular to the first light emitter.

A multi-purpose flashlight, comprising: an elongated body including: a first body portion having a first engaging structure, and a second body portion having a substantially cylindrical extent that includes a second engaging structure that is cooperatively dimensioned to interact with the first engaging structure to releasably couple the first body portion to the second body portion; a primary lighting element that includes: (i) a lens, (ii) a light emitter, (iii) lighting element printed circuit board, and (iv) a switch configured to change the operational mode of the light emitter; a secondary light emitter assembly, wherein an extent of the secondary light emitter assembly is positioned: (i) in the first body portion of the elongated body and (ii) perpendicular to the first light emitter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875